DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on December 01, 2021 is acknowledged.

Claim Objections
Claims 2, 3 are objected to because of the following informalities:  Last line of claim 2, “a F-number)” should be “a F-number” without “).” Second line of claim 3 “b):-“ should be “b):” without “-.”   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralovich et al. (US 2016/0287214, hereinafter Ralovich ‘214).
In re claim 1, Ralovich ‘214 teaches an ultrasound diagnosis apparatus comprising processing circuitry configured to: set initial values for a set of imaging parameters for use in acquiring ultrasound data for an ultrasound image (fig. 1, 30; para 0023—0028, 0032-0033), the set of imaging parameters comprising at least one acquisition parameter (0026-0028, 0032-0033); acquire the ultrasound data according to the initial values for the set of imaging parameters (0026-0028, 0032-0033), and process the ultrasound data to obtain the ultrasound image (0030, 0032-0033); extract imaging information in a region of interest of the ultrasound image (0037-0039); obtain predicted values for the set of imaging parameters using the imaging information and a machine learning algorithm trained using user-selected values for the set of imaging parameters (0039-0050), wherein the user-selected values are selected to provide a preferred appearance of the region of interest (0039-0050, 0051-0053); and set the predicted values for the set of imaging parameters for use in acquiring further ultrasound data for a further ultrasound image (fig. 1, 30 back to 38; 0079, 0082-0086, 0105, 0108). 
In re claim 2, Ralovich ‘214 teaches wherein the at least one acquisition parameter comprises at least one of a wave profile parameter, an ultrasound transmission frequency, an ultrasound receiving frequency, a pulse duration, a pulse 
In re claim 3, Ralovich ‘214 teaches wherein at least one of a) and b): a) the obtaining of the predicted values for the set of imaging parameters using the imaging information comprises processing the imaging information to extract at least one feature, and supplying the at least one feature to a function defined by the training of the machine learning algorithm; b) the obtaining of the predicted values for the set of imaging parameters using the imaging information comprises supplying the imaging information to a trained neural network (fig. 2, 0039-0045, 0050). 
In re claim 4, Ralovich ‘214 teaches wherein: the processing circuitry is further configured to form a vector comprising the initial values of the set of imaging parameters; and the obtaining of the predicted values is in dependence on the vector and on the region of interest (0040, 0058, 0061, 0091). 
In re claim 9, Ralovich ‘214 teaches wherein the obtaining of the predicted values is performed in real time during a clinical examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich ‘214.

. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich ’214 in view of Liu et al. (US 2016/0328643, hereinafter Liu ‘643).
In re claims 6-7, Ralovich ‘214 fails to teach wherein the process is repeated until the predicted values converge; wherein the process is repeated until a change in the predicted values falls below a threshold value continuously for a predetermined number of times. 
Liu ‘643 teaches wherein the process is repeated until the predicted values converge (0040); wherein the process is repeated until a change in the predicted values falls below a threshold value continuously for a predetermined number of times (0035, 0040).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ralovich ‘214 to include the features of . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich ’214 in view of Lee et al. (US 2016/0051220, hereinafter Lee ‘220).
In re claim 8, Ralovich ‘214 teaches further comprising a [touch screen] device configured to display the ultrasound image, and receive user input representative of a location of the region of interest in the ultrasound image, but fails to teach a touch screen device to do so (fig. 2, 0032, 0034, 0052-0053). 
Lee ‘220 teaches a touch screen device for input and display (0053) ultrasound parameters and images.  
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ralovich ‘214 to include the features of Lee ‘220 in order to increase the ease of operating an ultrasound device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793